Opinion filed September 28, 2006















 








 




Opinion filed September 28, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-05-00116-CV 
                                                    __________
 
                                  SEELIN MEDICAL, INC., Appellant
 
                                                             V.
 
                               INVACARE
CORPORATION, Appellee
 

 
                                          On
Appeal from the 70th District Court
 
                                                           Ector County, Texas
 
                                                Trial
Court Cause No. A-115,714
 

 
                         O P I N I O N   O N  
M O T I O N   F O R   R E H E A R I N G
 
Seelin Medical, Inc. has filed a motion for
rehearing asking this court to withdraw and modify our opinion and judgment
dated August 31, 2006.  Seelin=s motion identifies no error in our
opinion or judgment and is, therefore, overruled.




Seelin=s
prayer asks in the alternative that we direct the trial court to consider the
costs prior to the filing of plaintiff=s
third amended petition as well as the costs, fees, and damages incurred by
Seelin in prosecution of the indemnity obligation against Invacare.  That request raises an issue not properly
before us.  The trial court=s summary judgment held that Invacare
owed Seelin no duty.  We have previously
held that this was partially incorrect because Invacare did owe a duty to
Seelin to indemnify it for claims relating to the walker.  Because the trial court has not yet been
afforded an opportunity to quantify the extent of this duty and because this
requires the resolution of factual issues, it would be improper for us to grant
Seelin=s
alternative request.  The motion is,
therefore, overruled.
 
 
RICK STRANGE
JUSTICE
 
September 28, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.